EXHIBIT 99.1 Unaudited Pro Forma Financial Information as of and for the Year Ended June 30, 2010 and for the year ended June 30, 2009 Introduction to Unaudited Pro Forma Condensed Consolidated Financial Statements On November 8, 2010, Media Sciences, Inc. (“Media Sciences”), a subsidiary of Media Sciences International, Inc., entered into an asset purchase agreement with Katun Corporation and one of its Subsidiaries (“Katun”) pursuant to which Media Sciences sold to Katun its toner business and all of its related assets for approximately $11 million in cash. The unaudited pro forma condensed consolidated balance sheet as of June 30, 2010 is presented as if the transaction had occurred as of that date. The unaudited pro forma condensed consolidated statement of operations for the year ended June 30, 2010 and for the year ended June 30, 2009 are presented as if the transaction had occurred at the beginning of each period. The pro forma adjustments represent, in the opinion of management, all adjustments necessary to present the Media Sciences International, Inc. and subsidiaries pro forma results of operations and financial position in accordance with Article 11 of Securities and Exchange Commission Regulation S-X and are based upon available information and certain assumptions considered reasonable under the circumstances. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with Media Sciences International, Inc. and Subsidiaries’ consolidated financial statements and notes thereto included in Media Sciences International, Inc. and Subsidiaries Annual Report on Form 10-K for the period ended June 30, 2010. The unaudited pro forma condensed consolidated financial information is for informational purposes only and may not necessarily be indicative of what Media Sciences International, Inc. and Subsidiaries results of operations or financial position for any future period or date. The pro forma adjustments are based upon available information and certain assumptions that Media Sciences International, Inc. and Subsidiaries believes are reasonable under circumstances. The actual amounts could differ. MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) As of June 30, 2010 ASSETS Historical Adjustments Pro forma CURRENT ASSETS: Cash and cash equivalents $ $ A $ Accounts receivable, net Inventories, net ) C Taxes receivable Prepaid expenses and other current assets Total Current Assets PROPERTY AND EQUIPMENT, NET ) C OTHER ASSETS: Goodwill and other intangible assets, net )
